DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-19 of U.S. Patent No. 10,971,132. Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1-20 of the instant application are similar in scope and content of claims 1-9 and 11-19 of the patent issued to the same applicant.
It is clear that all the elements of the application claims 1-20 are to be found in patented claims 1-9 and 11-19 (as the application claims 1-20 fully encompasses patented claims 1-9 and 11-19).  The difference between the application claims and the patent claims lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-9 and 11-19 of the patent is in effect a “species” of the “generic” invention of the application claims 1-20. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 is anticipated by claims 1-9 and 11-19 of the patent, it is not patentably distinct from of the patented claims. 
Application No: 17/190434
Patent No: 10,971,132
1. An electronic system, comprising: a host, comprising: an audio processing module for acquiring audio data corresponding to a first language from audio streams processed by an application program executed on the host, wherein the application program executed on the host comprises a specific game software; and a smart interpreter engine for receiving the audio data corresponding to the first language from the audio processing module and converting the audio data corresponding to the first language into text data corresponding to a second language according to the game software executed on the host; and a display for receiving the text data corresponding to the second language from the smart interpreter engine and displaying the text data corresponding to the second language.
1. An electronic system, comprising: a host, comprising: an audio processing module for acquiring audio data corresponding to a first language from audio streams processed by an application program executed on the host, wherein the application program executed on the host comprises a specific game software; a relay processing module, for receiving the audio data corresponding to the first language from the audio processing module; a smart interpreter engine for receiving the audio data corresponding to the first language from the relay processing module and converting the audio data corresponding to the first language into text data corresponding to a second language according to the game software executed on the host, wherein the smart interpreter engine transmits the text data corresponding to the second language to the relay processing module; and a driver for converting the audio data corresponding to the first language into an analog speech signal corresponding to the first language; an audio output device for playing the analog speech signal corresponding to the first language; and a display for receiving the text data corresponding to the second language from the relay processing module and displaying the text data corresponding to the second language.
2. The electronic system of claim 1, wherein the audio processing module comprises: an audio engine for acquiring the audio data corresponding to the first language from the audio streams processed by the game software executed on the host; and a virtual driver for intercepting the audio data acquired by the audio engine and transmitting the intercepted audio data corresponding to the first language to the smart interpreter engine.
3. The electronic system of claim 1, wherein the audio processing module comprises: an audio engine for acquiring the audio data corresponding to the first language from the audio streams processed by the game software executed on the host; and a virtual driver for intercepting the audio data acquired by the audio engine and corresponding to the first language and transmitting the intercepted audio data corresponding to the first language to the relay processing module.
3. The electronic system of claim 1, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, and the smart interpreter engine comprises: a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; and a translator for converting the glossary text data corresponding to the first language into text data corresponding to the second language.
4. The electronic system of claim 1, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, and the smart interpreter engine comprises: a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; and a translator for converting the glossary text data corresponding to the first language into text data corresponding to the second language.
4. The electronic system of claim 1, wherein the host further comprises: a relay processing module for receiving the audio data corresponding to the first language from the audio processing module and transmitting the audio data corresponding to the first language to the smart interpreter engine; wherein after the smart interpreter engine converts the audio data corresponding to the first language into the text data corresponding to the second language according to the game software executed on the host, the relay processing module receives the text data corresponding to the second language from the smart interpreter engine and transmits the text data corresponding to the second language to the display for displaying.
1. An electronic system, comprising: a host, comprising: an audio processing module for acquiring audio data corresponding to a first language from audio streams processed by an application program executed on the host, wherein the application program executed on the host comprises a specific game software; a relay processing module, for receiving the audio data corresponding to the first language from the audio processing module; a smart interpreter engine for receiving the audio data corresponding to the first language from the relay processing module and converting the audio data corresponding to the first language into text data corresponding to a second language according to the game software executed on the host, wherein the smart interpreter engine transmits the text data corresponding to the second language to the relay processing module; and a driver for converting the audio data corresponding to the first language into an analog speech signal corresponding to the first language; an audio output device for playing the analog speech signal corresponding to the first language; and a display for receiving the text data corresponding to the second language from the relay processing module and displaying the text data corresponding to the second language.
2. The electronic system of claim 1, wherein the audio processing module comprises: an audio engine for acquiring the audio data corresponding to the first language from the audio streams processed by the game software executed on the host and transmitting the audio data corresponding to the first language to the relay processing module.
5. The electronic system of claim 1, wherein the electronic system further comprises an audio output device, and the host further comprises a driver, wherein the smart interpreter engine converts the audio data corresponding to the first language into audio data corresponding to the second language according to the game software executed on the host, the driver converts the audio data corresponding to the second language into an analog speech signal corresponding to the second language, and the audio output device plays the analog speech signal corresponding to the second language.
3. The electronic system of claim 1, wherein the audio processing module comprises: an audio engine for acquiring the audio data corresponding to the first language from the audio streams processed by the game software executed on the host; and a virtual driver for intercepting the audio data acquired by the audio engine and corresponding to the first language and transmitting the intercepted audio data corresponding to the first language to the relay processing module.
4. The electronic system of claim 1, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, and the smart interpreter engine comprises: a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; and a translator for converting the glossary text data corresponding to the first language into text data corresponding to the second language.
6. A multimedia processing method, for an electronic system, the electronic system comprising a host and a display, the host comprising an audio processing module and a smart interpreter engine, the multimedia processing method comprising: utilizing the audio processing module to acquire audio data corresponding to a first language from audio streams processed by an application program executed on the host and transmit the audio data corresponding to the first language to the smart interpreter engine, wherein the application program executed on the host comprises a specific game software; utilizing the smart interpreter engine to convert the audio data corresponding to the first language into text data corresponding to a second language according to the game software executed on the host and transmit the text data corresponding to the second language to the display; and utilizing the display to receive the text data corresponding to the second language from the smart interpreter engine and display the text data corresponding to the second language.
6. A multimedia processing method, for an electronic system, the electronic system comprising a host, the host comprising an audio processing module, a relay processing module, a smart interpreter engine and a driver, the multimedia processing method comprising: utilizing the audio processing module to acquire audio data corresponding to a first language from audio streams processed by an application program executed on the host and transmitting the audio data corresponding to the first language to the relay processing module and the driver, wherein the application program executed on the host comprises a specific game software; utilizing the relay processing module to transmit the audio data corresponding to the first language to the smart interpreter engine; utilizing the smart interpreter engine to convert the audio data corresponding to the first language into text data corresponding to a second language according to the game software being executed on the host and transmit the text data corresponding to the second language to the relay processing module; utilizing the relay processing module to transmit the text data corresponding to the second language to a display of the electronic system for displaying; and utilizing the driver to convert the audio data corresponding to the first language into an analog speech signal corresponding to the first language and output the analog speech signal corresponding to the first language to an audio output device of the electronic system for playing.
7. The multimedia processing method of claim 6, wherein the audio processing module comprises an audio engine and a virtual driver, wherein the step of utilizing the audio processing module to acquire the audio data corresponding to the first language from the audio streams processed by the application program executed on the host and transmit the audio data corresponding to the first language to the smart interpreter engine comprises: utilizing the audio engine to acquire the audio data corresponding to the first language from the audio streams processed by the game software executed on the host; and utilizing the virtual driver to intercept the audio data acquired by the audio engine and transmit the intercepted audio data corresponding to the first language to the smart interpreter engine.
7. The multimedia processing method of claim 6, wherein the audio processing module comprises an audio engine, the audio engine acquires the audio data corresponding to the first language from the audio streams processed by the game software executed on the host and transmits the audio data corresponding to the first language to the relay processing module.
8. The multimedia processing method of claim 6, wherein the audio processing module comprises an audio engine and a virtual driver, the audio engine acquires the audio data corresponding to the first language from the audio streams processed by the game software executed on the host, and the virtual driver intercepts the audio data acquired by the audio engine and corresponding to the first language and transmits the intercepted audio data corresponding to the first language to the relay processing module.
8. The multimedia processing method of claim 6, wherein the step of utilizing the smart interpreter engine to convert the audio data corresponding to the first language into the text data corresponding to the second language according to the game software executed on the host comprises: utilizing the smart interpreter engine to convert the audio data corresponding to the first language into text data corresponding to the first language; utilizing a natural language processing module of the smart interpreter engine to convert the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; and utilizing a translator of the smart interpreter engine to convert the glossary text data corresponding to the first language into text data corresponding to the second language.
8. The multimedia processing method of claim 6, wherein the audio processing module comprises an audio engine and a virtual driver, the audio engine acquires the audio data corresponding to the first language from the audio streams processed by the game software executed on the host, and the virtual driver intercepts the audio data acquired by the audio engine and corresponding to the first language and transmits the intercepted audio data corresponding to the first language to the relay processing module.
9. The multimedia processing method of claim 6, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, converts the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host, and converts the glossary text data corresponding to the first language into text data corresponding to the second language.
9. The multimedia processing method of claim 6, wherein the host further comprises a relay processing module, the multimedia processing method further comprising: utilizing the relay processing module to receive the audio data corresponding to the first language from the audio processing module and transmit the audio data corresponding to the first language to the smart interpreter engine; utilizing the relay processing module to receive the text data corresponding to the second language from the smart interpreter engine and transmit the text data corresponding to the second language to the display for displaying after the text data corresponding to the second language is converted by the smart interpreter engine.
8. The multimedia processing method of claim 6, wherein the audio processing module comprises an audio engine and a virtual driver, the audio engine acquires the audio data corresponding to the first language from the audio streams processed by the game software executed on the host, and the virtual driver intercepts the audio data acquired by the audio engine and corresponding to the first language and transmits the intercepted audio data corresponding to the first language to the relay processing module.
9. The multimedia processing method of claim 6, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, converts the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host, and converts the glossary text data corresponding to the first language into text data corresponding to the second language.
10. The multimedia processing method of claim 6, wherein the electronic system further comprises an audio output device, and the host further comprises a driver, the multimedia processing method further comprising: utilizing the smart interpreter engine to convert the audio data corresponding to the first language into audio data corresponding to the second language according to the game software executed on the host; utilizing the driver to convert the audio data corresponding to the second language into an analog speech signal corresponding to the second language; and utilizing the audio output device to play the analog speech signal corresponding to the second language.
8. The multimedia processing method of claim 6, wherein the audio processing module comprises an audio engine and a virtual driver, the audio engine acquires the audio data corresponding to the first language from the audio streams processed by the game software executed on the host, and the virtual driver intercepts the audio data acquired by the audio engine and corresponding to the first language and transmits the intercepted audio data corresponding to the first language to the relay processing module.
9. The multimedia processing method of claim 6, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, converts the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host, and converts the glossary text data corresponding to the first language into text data corresponding to the second language.
11. An electronic system, comprising: an audio input device for acquiring speech sounds of current environment to generate an analog speech signal corresponding to a first language; and a host, comprising: a driver for receiving the analog speech signal corresponding to the first language from the audio input device and converting the analog speech signal corresponding to the first language into audio data corresponding to the first language; an audio processing module for obtaining the audio data corresponding to the first language from the driver; and a smart interpreter engine for receiving the audio data corresponding to the first language from the audio processing module and converting the audio data corresponding to the first language into audio data corresponding to a second language according to an application program executed on the host, wherein the application program executed on the host comprises a specific game software; wherein after the audio data corresponding to the second language is converted by the smart interpreter engine, the audio processing module transmits the audio data corresponding to the second language to the game software executed by the host.
11. An electronic system, comprising: an audio input device for acquiring speech sounds of current environment to generate an analog speech signal corresponding to a first language; and a host, comprising: a driver for receiving the analog speech signal corresponding to the first language from the audio input device and converting the analog speech signal corresponding to the first language into audio data corresponding to the first language; an audio processing module for obtaining the audio data corresponding to the first language from the driver; a relay processing module for receiving the audio data corresponding to the first language from the audio processing module; and a smart interpreter engine for receiving the audio data corresponding to the first language from the relay processing module and converting the audio data corresponding to the first language into audio data corresponding to a second language according to an application program executed in the host, wherein the application program executed on the host comprises a specific game software; wherein the relay processing module receives the audio data corresponding to the second language from the smart interpreter engine and transmits the audio data corresponding to the second language to the audio processing module, and the audio processing module transmits the audio data corresponding to the second language to the application program executed by the host.
12. The electronic system of claim 11, wherein the audio processing module comprises: an audio engine for receiving the audio data corresponding to the first language from the driver, transmitting the audio data corresponding to the first language to the smart interpreter engine, receiving the audio data corresponding to the second language from the smart interpreter engine, and transmitting the audio data corresponding to the second language to the game software executed by the host.
12. The electronic system of claim 11, wherein the audio processing module comprises an audio engine, the audio engine receives the audio data corresponding to the first language from the driver and transmits the audio data corresponding to the first language to the relay processing module, and the audio engine receives the audio data corresponding to the second language from the relay processing module and transmits the audio data corresponding to the second language to the game software executed by the host.
13. The electronic system of claim 11, wherein the audio processing module comprises: a virtual driver for intercepting the audio data corresponding to the first language from the driver, transmitting the audio data corresponding to the first language to the smart interpreter engine, and receiving the audio data corresponding to the second language from the smart interpreter engine; and an audio engine for receiving the audio data corresponding to the second language from the virtual driver and providing the audio data corresponding to the second language to the game software executed by the host.
13. The electronic system of claim 11, wherein the audio processing module comprises a virtual driver and an audio engine, the virtual driver intercepts the audio data corresponding to the first language from the driver, transmits the audio data corresponding to the first language to the relay processing module and receives the audio data corresponding to the second language from the relay processing module, and the audio engine receives the audio data corresponding to the second language from the virtual driver and provides the audio data corresponding to the second language to the game software executed by the host.
14. The electronic system of claim 11, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, and the smart interpreter engine comprises: a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; a translator for converting the glossary text data corresponding to the first language into text data corresponding to the second language; and a text to speech converter for converting the text data corresponding to the second language into the audio data corresponding to the second language.
14. The electronic system of claim 11, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, and the smart interpreter engine comprises: a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; a translator for converting the glossary text data corresponding to the first language into text data corresponding to the second language; and a text to speech converter for converting the text data corresponding to the second language into the audio data corresponding to the second language.
15. The electronic system of claim 11, wherein the host further comprises: a relay processing module for receiving the audio data corresponding to the first language from the audio processing module and transmitting the audio data corresponding to the first language to the smart interpreter engine; wherein after the smart interpreter engine converts the audio data corresponding to the first language into the audio data corresponding to the second language according to the game software executed on the host, the relay processing module receives the audio data corresponding to the second language from the smart interpreter engine and transmits the audio data corresponding to the second language to the audio processing module, and the audio processing module transmits the audio data corresponding to the second language to the game software executed by the host.
13. The electronic system of claim 11, wherein the audio processing module comprises a virtual driver and an audio engine, the virtual driver intercepts the audio data corresponding to the first language from the driver, transmits the audio data corresponding to the first language to the relay processing module and receives the audio data corresponding to the second language from the relay processing module, and the audio engine receives the audio data corresponding to the second language from the virtual driver and provides the audio data corresponding to the second language to the game software executed by the host.
14. The electronic system of claim 11, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, and the smart interpreter engine comprises: a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; a translator for converting the glossary text data corresponding to the first language into text data corresponding to the second language; and a text to speech converter for converting the text data corresponding to the second language into the audio data corresponding to the second language.
16. A multimedia processing method, for an electronic system, the electronic system comprising an audio input device and a host, the host comprising an audio processing module, a smart interpreter engine and a driver, the multimedia processing method comprising: utilizing the audio input device to acquire speech sounds of current environment to generate an analog speech signal corresponding to a first language; utilizing the driver to receive the analog speech signal corresponding to the first language from the audio input device and convert the analog speech signal corresponding to the first language into audio data corresponding to the first language; utilizing the audio processing module to obtain the audio data corresponding to the first language from the driver and transmit the audio data corresponding to the first language to the smart interpreter engine; utilizing the smart interpreter engine to convert the audio data corresponding to the first language into audio data corresponding to a second language according to an application program executed in the host, wherein the application program executed on the host comprises a specific game software, and utilizing the smart interpreter engine to transmit the audio data corresponding to the second language to the audio processing module; and utilizing the audio processing module to receive the audio data corresponding to the second language from the smart interpreter engine and transmit the audio data corresponding to the second language to the application program executed by the host.
16. A multimedia processing method, for an electronic system, the electronic system comprising an audio input device and a host, the host comprising an audio processing module, a relay processing module, a smart interpreter engine and a driver, the multimedia processing method comprising: utilizing the audio input device to acquire speech sounds of current environment to generate an analog speech signal corresponding to a first language; utilizing the driver to receive the analog speech signal corresponding to the first language from the audio input device and convert the analog speech signal corresponding to the first language into audio data corresponding to the first language; utilizing the audio processing module to obtain the audio data corresponding to the first language from the driver and transmit the audio data corresponding to the first language to the relay processing module; utilizing the relay processing module to transmit the audio data corresponding to the first language to the smart interpreter engine; utilizing the smart interpreter engine to convert the audio data corresponding to the first language into audio data corresponding to a second language according to an application program executed in the host, wherein the application program executed on the host comprises a specific game software, and transmit the audio data corresponding to the second language to the relay processing module; utilizing the relay processing module to transmit the audio data corresponding to the second language to the audio processing module; and utilizing the audio processing module to transmit the audio data corresponding to the second language to the application program executed by the host.
17. The multimedia processing method of claim 16, wherein the audio processing module comprises an audio engine, the multimedia processing method further comprising: utilizing the audio engine to receive the audio data corresponding to the first language from the driver and transmit the audio data corresponding to the first language to the smart interpreter engine; and after the audio data corresponding to the second language is converted by the smart interpreter engine, utilizing the audio engine to receive the audio data corresponding to the second language from the smart interpreter engine and transmit the audio data corresponding to the second language to the game software executed by the host.
17. The multimedia processing method of claim 16, wherein the audio processing module comprises an audio engine, the audio engine receives the audio data corresponding to the first language from the driver and transmits the audio data corresponding to the first language to the relay processing module, and the audio engine receives the audio data corresponding to the second language from the relay processing module and transmits the audio data corresponding to the second language to the game software executed by the host.

18. The multimedia processing method of claim 16, wherein the audio processing module comprises a virtual driver and an audio engine, the multimedia processing method further comprising: utilizing the virtual driver to intercept the audio data corresponding to the first language from the driver and transmit the audio data corresponding to the first language to the smart interpreter engine; after the audio data corresponding to the second language is converted by the smart interpreter engine, utilizing the virtual driver to receive the audio data corresponding to the second language from the smart interpreter engine; and utilizing the audio engine to receive the audio data corresponding to the second language from the virtual driver and providing the audio data corresponding to the second language to the game software executed by the host.
18. The multimedia processing method of claim 16, wherein the audio processing module comprises a virtual driver and an audio engine, the virtual driver intercepts the audio data corresponding to the first language from the driver, transmits the audio data corresponding to the first language to the relay processing module and receives the audio data corresponding to the second language from the relay processing module, and the audio engine receives the audio data corresponding to the second language from the virtual driver and provides the audio data corresponding to the second language to the software executed by the host.

19. The multimedia processing method of claim 16, wherein the step of utilizing the smart interpreter engine to convert the audio data corresponding to the first language into audio data corresponding to the second language according to an application program executed on the host comprises: utilizing the smart interpreter engine to convert the audio data corresponding to the first language into text data corresponding to the first language; utilizing a natural language processing module of the smart interpreter engine to convert the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; utilizing a translator of the smart interpreter engine to convert the glossary text data corresponding to the first language into text data corresponding to the second language; and utilizing a text to speech converter of the smart interpreter engine to convert the text data corresponding to the second language into the audio data corresponding to the second language.
18. The multimedia processing method of claim 16, wherein the audio processing module comprises a virtual driver and an audio engine, the virtual driver intercepts the audio data corresponding to the first language from the driver, transmits the audio data corresponding to the first language to the relay processing module and receives the audio data corresponding to the second language from the relay processing module, and the audio engine receives the audio data corresponding to the second language from the virtual driver and provides the audio data corresponding to the second language to the software executed by the host.
19. The multimedia processing method of claim 16, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, converts the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host, converts the glossary text data corresponding to the first language into text data corresponding to the second language and converts the text data corresponding to the second language into the audio data corresponding to the second language.
20. The multimedia processing method of claim 16, wherein the host further comprises a relay processing module, the multimedia processing method further comprising: utilizing the relay processing module to receive the audio data corresponding to the first language from the audio processing module and transmit the audio data corresponding to the first language to the smart interpreter engine; and utilizing the relay processing module to receive the audio data corresponding to the second language from the smart interpreter engine and transmit the audio data corresponding to the second language to the audio processing module after the audio data corresponding to the second language is converted by the smart interpreter engine.
18. The multimedia processing method of claim 16, wherein the audio processing module comprises a virtual driver and an audio engine, the virtual driver intercepts the audio data corresponding to the first language from the driver, transmits the audio data corresponding to the first language to the relay processing module and receives the audio data corresponding to the second language from the relay processing module, and the audio engine receives the audio data corresponding to the second language from the virtual driver and provides the audio data corresponding to the second language to the software executed by the host.
19. The multimedia processing method of claim 16, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, converts the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host, converts the glossary text data corresponding to the first language into text data corresponding to the second language and converts the text data corresponding to the second language into the audio data corresponding to the second language.






Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Parkinson et al., (US 2013/0289971 A1)
As per claim 1, Parkinson et al., teach an electronic system, comprising: a host (0028), comprising: an audio processing module for acquiring audio data corresponding to a first language from audio streams processed by an application program executed on the host (0039), wherein the application program executed on the host comprises a specific game software (0041-0042); and a smart interpreter engine for receiving the audio data corresponding to the first language from the audio processing module and converting the audio data corresponding to the first language into text data corresponding to a second language according to the game software executed on the host (0044-0045, 0048, 0050-0051); and a display for receiving the text data corresponding to the second language from the smart interpreter engine and displaying the text data corresponding to the second language (0045, 0052, 0012-0014). 
As per claim 2, Parkinson et al., teach the electronic system of claim 1, wherein the audio processing module comprises: an audio engine for acquiring the audio data corresponding to the first language from the audio streams processed by the game software executed on the host; and a virtual driver for intercepting the audio data acquired by the audio engine and transmitting the intercepted audio data corresponding to the first language to the smart interpreter engine (0044-0045, 0048, 0050-0051, 0061). 
As per claim 3, Parkinson et al., teach the electronic system of claim 1, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, and the smart interpreter engine comprises: a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; and a translator for converting the glossary text data corresponding to the first language into text data corresponding to the second language (0062, 0066).
As per claim 4, Parkinson et al., teach the electronic system of claim 1, wherein the host further comprises: a relay processing module for receiving the audio data corresponding to the first language from the audio processing module and transmitting the audio data corresponding to the first language to the smart interpreter engine; wherein after the smart interpreter engine converts the audio data corresponding to the first language into the text data corresponding to the second language according to the game software executed on the host, the relay processing module receives the text data corresponding to the second language from the smart interpreter engine and transmits the text data corresponding to the second language to the display for displaying (0044-0045, 0048, 0050-0051).
As per claim 5, Parkinson et al., teach the electronic system of claim 1, wherein the electronic system further comprises an audio output device, and the host further comprises a driver, wherein the smart interpreter engine converts the audio data corresponding to the first language into audio data corresponding to the second language according to the game software executed on the host, the driver converts the audio data corresponding to the second language into an analog speech signal corresponding to the second language, and the audio output device plays the analog speech signal corresponding to the second language (0044-0045, 0048, 0050-0051). 
As per claim 6, Parkinson et al., teach a multimedia processing method, for an electronic system, the electronic system comprising a host and a display, the host comprising an audio processing module and a smart interpreter engine (0028, 0039, 0041-0042), the multimedia processing method comprising: utilizing the audio processing module to acquire audio data corresponding to a first language from audio streams processed by an application program executed on the host and transmit the audio data corresponding to the first language to the smart interpreter engine, wherein the application program executed on the host comprises a specific game software(0044-0045, 0048, 0050-0051); utilizing the smart interpreter engine to convert the audio data corresponding to the first language into text data corresponding to a second language according to the game software executed on the host and transmit the text data corresponding to the second language to the display  (0044-0045, 0048, 0050-0051); and utilizing the display to receive the text data corresponding to the second language from the smart interpreter engine and display the text data corresponding to the second language(0045, 0052, 0012-0014). 
As per claim 7, Parkinson et al., teach the processing method of claim 6, wherein the audio processing module comprises an audio engine and a virtual driver, wherein the step of utilizing the audio processing module to acquire the audio data corresponding to the first language from the audio streams processed by the application program executed on the host and transmit the audio data corresponding to the first language to the smart interpreter engine comprises: utilizing the audio engine to acquire the audio data corresponding to the first language from the audio streams processed by the game software executed on the host; and utilizing the virtual driver to intercept the audio data acquired by the audio engine and transmit the intercepted audio data corresponding to the first language to the smart interpreter engine (0044-0045, 0048, 0050-0051). 
As per claim 8, Parkinson et al., teach the processing method of claim 6, wherein the step of utilizing the smart interpreter engine to convert the audio data corresponding to the first language into the text data corresponding to the second language according to the game software executed on the host comprises: utilizing the smart interpreter engine to convert the audio data corresponding to the first language into text data corresponding to the first language; utilizing a natural language processing module of the smart interpreter engine to convert the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; and utilizing a translator of the smart interpreter engine to convert the glossary text data corresponding to the first language into text data corresponding to the second language (0044-0045, 0048, 0050-0051, 0061).
As per claim 9, Parkinson et al., teach the processing method of claim 6, wherein the host further comprises a relay processing module, the multimedia processing method further comprising: utilizing the relay processing module to receive the audio data corresponding to the first language from the audio processing module and transmit the audio data corresponding to the first language to the smart interpreter engine; utilizing the relay processing module to receive the text data corresponding to the second language from the smart interpreter engine and transmit the text data corresponding to the second language to the display for displaying after the text data corresponding to the second language is converted by the smart interpreter engine (0044-0045, 0048, 0050-0051).
As per claim 10, Parkinson et al., teach the processing method of claim 6, wherein the electronic system further comprises an audio output device, and the host further comprises a driver, the multimedia processing method further comprising: utilizing the smart interpreter engine to convert the audio data corresponding to the first language into audio data corresponding to the second language according to the game software executed on the host; utilizing the driver to convert the audio data corresponding to the second language into an analog speech signal corresponding to the second language; and utilizing the audio output device to play the analog speech signal corresponding to the second language (0044-0045, 0048, 0050-0051). 
As per claim 11, Parkinson et al., teach an electronic system, comprising: an audio input device for acquiring speech sounds of current environment to generate an analog speech signal corresponding to a first language; and a host, comprising: a driver for receiving the analog speech signal corresponding to the first language from the audio input device and converting the analog speech signal corresponding to the first language into audio data corresponding to the first language (0039); an audio processing module for obtaining the audio data corresponding to the first language from the driver (0028, 0041-0042); and a smart interpreter engine for receiving the audio data corresponding to the first language from the audio processing module and converting the audio data corresponding to the first language into audio data corresponding to a second language according to an application program executed on the host, wherein the application program executed on the host comprises a specific game software (0044-0045, 0048, 0050-0051); wherein after the audio data corresponding to the second language is converted by the smart interpreter engine, the audio processing module transmits the audio data corresponding to the second language to the game software executed by the host (0044-0045, 0048, 0052, 0012-0014).
As per claim 12, Parkinson et al., teach the electronic system of claim 11, wherein the audio processing module comprises: an audio engine for receiving the audio data corresponding to the first language from the driver, transmitting the audio data corresponding to the first language to the smart interpreter engine, receiving the audio data corresponding to the second language from the smart interpreter engine, and transmitting the audio data corresponding to the second language to the game software executed by the host (0041-0042).
As per claim 13, Parkinson et al., teach the electronic system of claim 11, wherein the audio processing module comprises: a virtual driver for intercepting the audio data corresponding to the first language from the driver, transmitting the audio data corresponding to the first language to the smart interpreter engine, and receiving the audio data corresponding to the second language from the smart interpreter engine; and an audio engine for receiving the audio data corresponding to the second language from the virtual driver and providing the audio data corresponding to the second language to the game software executed by the host (0044-0045, 0048, 0050-0051, 0061). 
As per claim 14, Parkinson et al., teach the electronic system of claim 11, wherein the smart interpreter engine converts the audio data corresponding to the first language into text data corresponding to the first language, and the smart interpreter engine comprises: a natural language processing module for converting the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; a translator for converting the glossary text data corresponding to the first language into text data corresponding to the second language; and a text to speech converter for converting the text data corresponding to the second language into the audio data corresponding to the second language (0044-0045, 0048, 0050-0051, 0062, 0066).
As per claim 15, Parkinson et al., teach the electronic system of claim 11, wherein the host further comprises: a relay processing module for receiving the audio data corresponding to the first language from the audio processing module and transmitting the audio data corresponding to the first language to the smart interpreter engine; wherein after the smart interpreter engine converts the audio data corresponding to the first language into the audio data corresponding to the second language according to the game software executed on the host, the relay processing module receives the audio data corresponding to the second language from the smart interpreter engine and transmits the audio data corresponding to the second language to the audio processing module, and the audio processing module transmits the audio data corresponding to the second language to the game software executed by the host (0044-0045, 0048, 0050-0051). 
As per claim 16, Parkinson et al., teach a multimedia processing method, for an electronic system, the electronic system comprising an audio input device and a host, the host comprising an audio processing module, a smart interpreter engine and a driver, the multimedia processing method comprising: utilizing the audio input device to acquire speech sounds of current environment to generate an analog speech signal corresponding to a first language (0039); utilizing the driver to receive the analog speech signal corresponding to the first language from the audio input device and convert the analog speech signal corresponding to the first language into audio data corresponding to the first language (0039); utilizing the audio processing module to obtain the audio data corresponding to the first language from the driver and transmit the audio data corresponding to the first language to the smart interpreter engine (0044-0045, 0048, 0050-0051); utilizing the smart interpreter engine to convert the audio data corresponding to the first language into audio data corresponding to a second language according to an application program executed in the host, wherein the application program executed on the host comprises a specific game software, and utilizing the smart interpreter engine to transmit the audio data corresponding to the second language to the audio processing module(0044-0045, 0048, 0050-0051); and utilizing the audio processing module to receive the audio data corresponding to the second language from the smart interpreter engine and transmit the audio data corresponding to the second language to the application program executed by the host (0044-0045, 0052, 0012-0014).
As per claim 17, Parkinson et al., teach the processing multimedia processing method of claim 16, wherein the audio processing module comprises an audio engine, the multimedia processing method further comprising: utilizing the audio engine to receive the audio data corresponding to the first language from the driver and transmit the audio data corresponding to the first language to the smart interpreter engine; and after the audio data corresponding to the second language is converted by the smart interpreter engine, utilizing the audio engine to receive the audio data corresponding to the second language from the smart interpreter engine and transmit the audio data corresponding to the second language to the game software executed by the host (0041-0042). 
As per claim 18, Parkinson et al., teach the multimedia processing method of claim 16, wherein the audio processing module comprises a virtual driver and an audio engine, the multimedia processing method further comprising: utilizing the virtual driver to intercept the audio data corresponding to the first language from the driver and transmit the audio data corresponding to the first language to the smart interpreter engine; after the audio data corresponding to the second language is converted by the smart interpreter engine, utilizing the virtual driver to receive the audio data corresponding to the second language from the smart interpreter engine; and utilizing the audio engine to receive the audio data corresponding to the second language from the virtual driver and providing the audio data corresponding to the second language to the game software executed by the host (0044-0045, 0048, 0050-0051). 
As per claim 19, Parkinson et al., teach the multimedia processing method of claim 16, wherein the step of utilizing the smart interpreter engine to convert the audio data corresponding to the first language into audio data corresponding to the second language according to an application program executed on the host comprises: utilizing the smart interpreter engine to convert the audio data corresponding to the first language into text data corresponding to the first language; utilizing a natural language processing module of the smart interpreter engine to convert the text data corresponding to the first language into glossary text data corresponding to the first language according to the game software executed by the host; utilizing a translator of the smart interpreter engine to convert the glossary text data corresponding to the first language into text data corresponding to the second language; and utilizing a text to speech converter of the smart interpreter engine to convert the text data corresponding to the second language into the audio data corresponding to the second language (0044-0045, 0048, 0050-0051, 0062, 0066). 
As per claim 20, Parkinson et al., teach the  multimedia processing method of claim 16, wherein the host further comprises a relay processing module, the multimedia processing method further comprising: utilizing the relay processing module to receive the audio data corresponding to the first language from the audio processing module and transmit the audio data corresponding to the first language to the smart interpreter engine; and utilizing the relay processing module to receive the audio data corresponding to the second language from the smart interpreter engine and transmit the audio data corresponding to the second language to the audio processing module after the audio data corresponding to the second language is converted by the smart interpreter engine (0044-0045, 0048, 0050-0051).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Musham et al., (US 2019/0354592 A1) teach Systems and methods for conversational communication between two individuals using multiple language modes (e.g. visual language and verbal language) through the use of a worn device (for hands-free language input capability) are provided. Information may be stored in memory regarding user preferences, as well as various language databases—visual to verbal to textural- or the system can determine and adapt to user (primary and second) preferences and modes based on direct input, and adapt. Core processing for worn device can be performed 1) off-device via cloud processing through wireless transmission, 2) on-board, or a 3) mix of both, depending on the embodiment, and location of use, for example if the user is out of range from access to a high-speed wireless network and needs to rely more on on-board processing, or to maintain conversational speed dual/real-time translation and conversion.
Kwon et al., (US 2018/0315427 A1) teach an electronic apparatus includes a touch screen display, a microphone disposed at least one speaker, a wireless communication circuit, a processor, and a memory. The memory stores instructions that, when executed, cause the processor to receive a first user utterance input, to transmit first data associated with the first user utterance input to an external server, to receive a first response, to provide the first sample utterances, to receive a first user input for selecting one of the first sample utterances, to transmit second data associated with the first user input to the external server, and to perform the second task by causing the electronic apparatus to have a sequence of states. The first user utterance input includes a request for performing a first task. The first response includes first sample utterances indicating a second task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658